DETAILED ACTION
This office action is responsive to the preliminary amendment filed 11/4/2020.  As directed, claims 1, 5-11, and 16, 18, and 20-23 have been amended, claims 2, 4, and 12-15 have been canceled, and no claims have been added.  Thus, claims 1, 3, 5-11, and 16-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/4/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 8, 23, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy (5,290,307) in view of Tigges (3,605,731) and Conti (8,795,214).
Regarding claims 1 and 5, Choy discloses a back brace (10) comprising: a lower torso-circumscribing band (12) adapted to circumscribe a wearer’s lower back area (fig. 3 shows use around the lower back) and having a deformable center panel (14) (col. 2 lines 45-55 disclose that central panel made from fabric having some stretch.  Thus, the panel is deformable) for overlaying the lower back (fig. 3), the center panel (14) having an inside face including a nodule attachment surface (inner plush pile surfaces; col. 2 lines 52-53); a left lateral extension strap (20) connected to a left terminus (16) of the center panel and forming a first extension from the center panel: a right lateral extension strap (22) connected to a right terminus (18) of the center panel and forming a second extension from the center panel; wherein the left lateral extension strap (20) and the right lateral extension strap  (22) are adapted to circumscribe the wearer’s torso and affix together to hold the lower torso circumscribing band in place (col. 3 lines 19-30); and a system of placeable and removable pressure nodules (64) (col. 3 lines 33-45) having a lower attachment surface (68) attachable to any location on the nodule attachment surface (pile) of the center panel (col. 3lines 40-45).
Choy discloses a torso band (12) but does not specifically disclose the band circumscribing the wearer’s sacrum with the center panel overlaying the sacrum.  However, Tigges teaches in fig. 2, the band (10) circumscribing the sacrum and the center panel (24) overlaying the sacrum (col. 4 lines 50-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of 
Choy discloses that the center panel can be formed of fabric with a small amount of stretch (col. 2 lines 50-60) but does not specifically disclose the center panel, said left lateral extension strap, and said right lateral extension strap are formed from a semi-elastic material comprising neoprene. However, Conti teaches the center panel (24), said left lateral extension strap (14), and said right lateral extension strap (16) are formed from a semi-elastic material comprising neoprene (col.3 lines 60-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Choy to be formed of neoprene as taught by Conti to provide the advantage of flexibility and shape retaining materials for enhanced durability and conformity as taught by Conti in col. 4 lines 1-2.
Regarding claim 3, Choy discloses an attachment mechanism (56) for securing said left lateral extension strap (20) to said right lateral extension strap (22).
Regarding claim 7, Choy discloses the system of placeable and removable pressure nodules (array 64) comprise a plurality of different nodule shape configurations (i.e. col. 1 lines 65-67 disclose repositioning the nodules to accommodate different users, the different nodule placements as shape configuration as the placements produce different linear shapes) each comprising: a support (66) having the lower attachment surface (68) for removable attachment to the inside face of said center panel (14); said support (66) further providing an offset (height) between the nodule attachment surface (plush pile) and an impingement body (64); and said impingement body (64) terminating an apex of the support (as shown the body is the highest point) and extending distally up from the offset (as shown, elements 64 extend upward).

Regarding claim 21, Choy discloses in the center panel (14)  is attached to the left lateral extension strap (20) by a first seam (fig. 1 shows seams between the strap and panel), wherein the center panel (14)  is attached to the right lateral extension strap (22) by a second seam, and wherein the nozzle attachment surface (plush pile) extends from the first seam to the second seam(as shown in fig.2, the nodule attachment areas is confined between left and right stitches).
Regarding claims 22 and 23, Choy discloses a back brace (10) comprising: a lower torso-circumscribing band (12) adapted to circumscribe a wearer’s lower back area (fig. 3 shows use around the lower back) and having a deformable center panel (14) (col. 2 lines 45-55 disclose that central panel made from fabric having some stretch.  Thus, the panel is deformable) for overlaying the lower back (fig. 3), the center panel (14) having an inside face including a nodule attachment surface (inner plush pile surfaces; col. 2 lines 52-53); a left lateral extension strap (20) connected to a left terminus (16) of the center panel and forming a first extension from the center panel: a right lateral extension strap (22) connected to a right terminus (18) of the center panel and forming a second extension from the center panel; wherein the left lateral extension strap (20) and the right lateral extension strap  (22) are adapted to circumscribe the wearer’s torso and affix together to hold the lower torso circumscribing band in place (col. 3 lines 19-30); and a system of placeable and removable pressure nodules (64) (col. 3 lines 33-45) having a lower attachment surface (68) attachable to any location on the nodule attachment surface (pile) of the center panel (col. 3lines 40-45); the back brace further includes an upper binding strap (36, 40) connected to the center panel (14) and having a left strap element (left hook and loop for end 52) connected to the left lateral extension strap (20), and a right strap element (right hook and .

Claims 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti, as applied to claim 1 above, and further in view of Dudkiewicz et al. (2015/0342774).
Regarding claim 6, the modified Choy substantially teaches the claimed invention except for  said left lateral extension strap forming having a first curvilinear concave profile recess at a lower periphery; and said right lateral extension strap forming having a second curvilinear concave profile recess at a lower periphery; wherein said first curvilinear concave profile recess and said second curvilinear concave profile recess are adapted to allows allow said center panel to be positioned lower upon a user’s the wearer’s sacral region while minimizing impingement of motion on the wearer’s hips.  However, Dudkiewicz teaches (see figs. 6, 7, 25a, and 27) that left and right straps include curvilinear concave profile recesses at a lower periphery (as shown the side straps have concave recesses) adapted to allows allow said center panel (central portion) to be positioned lower upon the wearer’s sacral region while minimizing impingement of motion on the wearer’s hips (as shown in figs. 26 and 27, the sacral region can extend lower on the hips and does not impede the wearer hips). It would have been obvious to one of ordinary skill in the art 
Regarding claim 16, Choy discloses the system of placeable and removable pressure nodules (array 64) comprise a plurality of different nodule shape configurations (i.e. col. 1 lines 65-67 disclose repositioning the nodules to accommodate different users, the different nodule placements as shape configuration as the placements produce different linear shapes.) each comprising: a support (66) having the lower attachment surface (68) for removable attachment to the inside face of said center panel (14); said support (66) further providing an offset (height) between the nodule attachment surface (plush pile) and an impingement body (64); and said impingement body (64) terminating an apex of the support (as shown the body is the highest point) and extending distally up from the offset (as shown, elements 64 extend upward).
Regarding claim 17, Choy discloses the impingement body (64) has a shape of a small hemispherical surface (as shown in fig. 4, element 64 is a small hemisphere).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti, as applied to claim 8 above, and further in view of Von Soiron et al. (4,159,020).
Regarding claim 9, Choy substantially teaches the claimed invention (col. 3 lines 35-40) except for the impingement body is sized from between approximately 3/4 inch in diameter and between approximately 1 inch to approximately 3 inches long.  However, Von Soiron teaches a diameter of 20mm (0.78 inch) (col. 3 line 52) and a length of 75-90 mm  9col. 5 lines 25-30) which is within the claimed range. It would have been obvious to one of ordinary skill in the art .

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti, as applied to claims 1 and 8 above, and further in view of Brodsky (2018/0028396).
Regarding claim 10, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.
Regarding claim 20, Choy discloses method to alleviate back pain (abstract lines 1-5) said method comprising:  positioning a system of placeable and removable pressure nodules (array 64) onto an inside surface of said back support therapy belt (12), said positioning selected from locations adapted to target generalized trigger point therapy muscle locations (col. 1 lines 45-60); circumscribing a torso of a user with said back support therapy brace (fig. 3 shows the brace circumscribed);  tightening said back support therapy brace to engage the nodules into points to relive pain (col. 4lines 10-20).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges, Conti and Von Soiron, as applied to claim 9 above, and further in view of Brodsky.
Regarding claim 11, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges , Conti, and Dudkiewicz, as applied to claims 16 and 17 above, and further in view of Brodsky.
Regarding claims 18 and 19, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.

Response to Arguments











Applicant's arguments filed11/4/2020 have been fully considered but they are not persuasive.
Applicant argues on page 11, 1st-4th paragraphs that there is no motivation to modify Choy to have semi elastic members and Tigges and Conti are improperly combined.  Examiner respectfully disagrees.  Choy discloses that the center panel can be formed of fabric with a small amount of stretch (col. 2 lines 50-60).  Conti teaches the center panel (24), said left lateral extension strap (14), and said right lateral extension strap (16) are formed from a semi-elastic material of neoprene (col. 3 lines 60-67). Thus one of ordinary skill in the art upon seeing the materials of Choy would recognize that the providing the semi-elastic materials of Conti would provide the advantage of flexibility and shape retaining materials for enhanced durability and conformity as taught by Conti in col. 4 lines 1-2.   Tigges teaches in fig. 2, the band (10) circumscribing the sacrum and the center panel (24) overlaying the sacrum (col. 4 lines 50-56) 
Applicant argues on page 11 last paragraph that Choy does not teach different shape configurations.  Examiner respectfully disagrees.  Choy discloses the nodules can be removed and rearranged thereby forming a different shape configuration (i.e. line, dot, etc.).  Thus, Choy teaches this limitation as claimed.
 Applicant argues on page 12 3rd paragraph that Choy does not disclose upper and lower binding straps for providing secondary tightening mechanism nd myofascial release. Examiner respectfully disagrees and notes that myofascial release and secondary tightening mechanism are not provided in the language of claim 1.  Choy teaches an upper binding strap (36, 40) connected to the center panel (14) wherein the upper binding strap (36, 40) is adjustable to increase binding pressure about the wearer’s body (col. 3 lines 1-20) and wherein the back brace further includes a lower binding strap (38, 42) connected to the center panel (14) wherein the lower binding strap (38, 42) is adjustable to increase binding pressure about the wearer’s body (col. 3 lines 1-20).  Thus Choy teaches the limitations which are claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LaToya M Louis/            Primary Examiner, Art Unit 3785